Case 1:20-cv-02670 Document1 Filed 09/21/20 Page 1 of 7

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

*

 

KIMBERLY WARNER, =
1152 45' Place, SE
Washington, DC 20019

Plaintiff,

a

C.A, No.:

 

V.

HUGH HALPERN, Director =
U.S. GOVERNMENT PUBLISHING
OFFICE

732 North Capitol Street *
Washington, D.C. 20401

Defendant.

 

COMPLAINT AND PRAYER FOR JURY TRIAL
NATURE OF CLAIMS
1. This is an action brought to remedy reprisal for engaging in protected activity, in
violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000¢e et seq., as amended.
JURISDICTION AND VENUE

2. This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331, 1343.

3, Since 2004, Ms. Warner has filed approximately seven EEO complaints alleging, inter
alia, race, sex and/or disability discrimination. Ms. Warner has also been a witness, assisted
and/or participated in EEO complaints filed by others.

4. On June 12, 2017, Ms. Warner filed a formal EEO complaint (amended twice), Agency
Docket No. GPO 17-25, alleging race, sex and disability discrimination, and reprisal for

engaging in protected EEO activity.
Case 1:20-cv-02670 Document1 Filed 09/21/20 Page 2 of 7

5. The Agency has not issued a final decision on Ms. Warner’s complaint. More than 180
days have passed since the filing of the complaint.
6. Plaintiff has fully complied with all prerequisites to jurisdiction in this court, including
exhaustion of administrative remedies under Title VII.
Be Venue herein is proper under 28 U.S.C. §1391. The actions Plaintiff complains of
occurred and arose in the District of Columbia.
PARTIES

8. Plaintiff Kimberly Warner is an African-American female citizen (with disabilities) of
the United States who was at all times relevant to this action employed by Defendant.
9. Defendant Hugh Halpern is the Director and head of the U.S. Government Publishing
Office, a federal government agency, and is named in his official capacity. At all times
mentioned herein, the Defendant was acting through its agents, servants and employees.
10. The U.S. Government Publishing Office is a federal agency headquartered in
Washington, D.C.

ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
11. Ms. Warner joined the U.S. Government Publishing Office in August of 1989. Since
2014, she has held the position of Deposit Account Collection Analyst, PG-12, with Accounts
Receivable Division, Department of Finance, GPO, located in Washington, DC.
Pp. Since 2004, Ms. Warner has been subjected to race, sex and disability discrimination and
as a result filed EEO complaints against Defendant. In addition, she engaged in other protected
EEO activity. As a result of engaging in this EEO activity including participation as a
complainant, witness and representative, Ms. Warner was subjected to retaliation on the part of

management including adverse personnel action.
Case 1:20-cv-02670 Document1 Filed 09/21/20 Page 3 of 7

14. Defendant’s barrage of retaliation/reprisal included, inter alia, the following actions
directed at Ms. Warner by the Defendant’s supervisors:

a. On April 20, 2017, Ms. Warner was charged four (4) hours of absent without
leave (AWOL) after she was approved for official time;

b. On April 26, 2017, Ms. Warner was issued GPO Form 2021, Recommendation
for Corrective Action, recommending a 45-day suspension;

c. On May 24, 2017, the GPO Form 2021, Recommendation for Corrective Action,
was rescinded, and reissued recommending a 90-day suspension;

d. On April 20, 2017, Laurel Warehouse Management would not allow Ms. Warner
to meet with a bargaining unit employee during the lunchbreak, and threatened to
call the GPO Police if she did not leave the premises;

e. On April 20, 2017, Labor Relations Management was untruthful about clearing
Ms. Warner to meet with a bargaining unit employee during the lunchbreak;

i On April 27, 2017, Labor Relations Management cancelled the meeting with
bargaining unit employee at the Laurel Warehouse without Ms. Warner’s
knowledge;

g. On April 27, 2017 Laurel Warehouse Management withheld information about
the cancellation of the meeting with bargaining unit employees, and called the
GPO Police to have Ms. Warner escorted from the premises;

h. On April 27, 2017, Security Services Management ‘joined forces’ with Labor
Relations Management, and Policy and Employee Relations Management to
refuse to take an incident report based on the bullying Ms. Warner endured from

Laurel Warehouse Management;
Case 1:20-cv-02670 Document1 Filed 09/21/20 Page 4 of 7

i. Labor Relations Management, and Policy and Employee Relations Management
plotted to ‘assassinate Ms. Warner’s character’ when they ordered her supervisor
to issue GPO Form 2021, recommending a 45-day suspension which was
rescinded and reissued on May 24, 2017, recommending a 90 day suspension.

‘1: In September 2017, Ms. Warner was charged 4-hours of Absent without Leave
(AWOL);

k. On July 31, 2017, Ms. Warner received a notice of Proposed Suspension,
proposing a 90-day suspension; and

L. On November 21, 2017, Ms. Warner was issued a 45-day suspension.

Ld Ms. Warner was subjected to reprisal/retaliation by Defendant’s managerial employees as"

a direct result of engaging in protected activity.

CAUSE OF ACTION
(Reprisal)
16. Plaintiff repeats and realleges the allegations contained in paragraphs 1-15 above.
17: Plaintiff was retaliated against as described in the paragraphs above as a direct result of

having engaged in protected EEO activity.

18. Plaintiff was retaliated against even though she was successfully performing her duties
and responsibilities, and was, in fact, successfully performing her job.

19. | Defendant’s conduct in retaliating against Plaintiff as described in the paragraphs above
was willful and malicious, and demonstrated a reckless indifference to Plaintiff's federally

protected rights. During the course of her employment, Plaintiff was retaliated against, as alleged

herein, solely because she engaged in protected activity.
Case 1:20-cv-02670 Document1 Filed 09/21/20 Page 5 of 7

20. As a result of Defendant’s retaliatory acts, Plaintiff has suffered and will continue to
suffer monetary damages and damages for loss of enjoyment of life, mental anguish and
damages to personal and professional reputation and until this Court grants relief,
RELIEF REQUESTED
WHEREFORE, Plaintiff prays this Honorable Court issue an Order to Defendant:
(A) Declaring that the acts and practices complained of herein are in violation of Title
VI;
(B)  Enjoining and permanently restraining these violations of Title VII;
(C) Awarding Plaintiff backpay, interest on back pay, postjudgment interest and other
lost employment benefits in an amount to be later determined;
(D) Restoring any and all leave improperly charged to Plaintiff;
(E) Removing all references to the improper AWOL charges and disciplinary action
from the GPO’s files;
(H)  Rescinding any and all disciplinary charges against Plaintiff;
(1) Awarding Plaintiff compensatory damages in the amount of $300,000 for reprisal;
(L) Awarding Plaintiff the costs of this action, including expert witness fees, together
with reasonable attorneys’ fees as provided by Title VII; and
(M) Granting such other and further relief as this Court deems necessary and proper.

PLAINTIFF DEMANDS TRIAL BY JURY.

Respectfully submitted,

| a el
Josepit J. Mallon, Jr.
Mallon/LLC

300 East Lombard Street
Suite 815

 
Case 1:20-cv-02670 Document1 Filed 09/21/20 Page 6 of 7

Baltimore, Maryland 21202
(410) 727-7887
Bar No.: 441376
Case 1:20-cv-02670 Document 1 Filed 09/21/20 Page 7 of 7

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

*

 

KIMBERLY WARNER, x
1152 451! Place, SE
Washington, DC 20019

 

 

 

Plaintiff,
* C.A. No.:

Vv. *
HUGH HALPERN, Director *
U.S. GOVERNMENT PUBLISHING
OFFICE
732 North Capitol Street *
Washington, D.C. 20401

Defendant.

_ PRAYER FOR JURY TRIAL

Plaintiff prays to have this case tried by a jury.

L“/
| a

er. “{

vy

 

Joseph T. Mallon, Jr.
/ /
